

DEFERRED STOCK AWARD AGREEMENT
UNDER THE MERCURY SYSTEMS, INC.
2018 STOCK INCENTIVE PLAN
Name of Grantee:
No. of Phantom Stock Units Granted:
Grant Date:
Pursuant to the Mercury Systems, Inc. 2018 Stock Incentive Plan (the “Plan”) as
amended through the date hereof, Mercury Systems, Inc. (the “Company”) hereby
grants a deferred stock award consisting of the number of phantom stock units
listed above (an “Award”) to the Grantee named above. Each “phantom stock unit”
shall relate to one share of Common Stock, par value $.01 per share (the
“Stock”) of the Company specified above, subject to the restrictions and
conditions set forth herein and in the Plan.
1.Restrictions on Transfer of Award. The Award shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, until
(i) the phantom stock units have vested as provided in Section 2 of this
Agreement, and (ii) shares have been issued pursuant to Section 4 of this
Agreement.
2.    Vesting of Phantom Stock Units. The phantom stock units shall vest in
accordance with the schedule set forth below, provided in each case that the
Grantee is then, and since the Grant Date has continuously been, employed by the
Company or its Subsidiaries.
Incremental (Aggregate)
Number of 
Phantom Stock Units Vested
Vesting Date
 
 
 
 
 
 
 
 

3.    Forfeiture. In the event the Grantee’s employment is terminated, other
than by reason of the death or Disability (as defined in Section 13(c)(ii) of
the Plan) of the Grantee, prior to the applicable vesting dates, all phantom
stock units that have not previously been vested on such dates shall be
immediately forfeited to the Company.
4.    Receipt of Shares of Stock.
(a)    As soon as practicable following each vesting date, the Company shall
direct its transfer agent to issue to the Grantee in book entry form the number
of shares of Stock equal to the number of phantom stock units credited to the
Grantee that have vested pursuant to Section 2 of this Agreement on such date in
satisfaction of such phantom stock units.
(b)    In each instance above, the issuance of shares of Stock shall be subject
to the payment by the Grantee by cash or other means acceptable to the Company
of any federal, state, local and other applicable taxes required to be withheld
in connection with such issuance in accordance with Section 7 of this Agreement.
The Grantee understands that once shares have been delivered by book entry to
the Grantee in respect of the phantom stock units, the Grantee will be free to
sell such shares of Stock, subject to applicable requirements of federal and
state securities laws.
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
6.    Transferability of this Agreement. This Agreement is personal to the
Grantee, is non-assignable and is not transferable in any manner, by operation
of law or otherwise, other than by will or the laws of descent and distribution.
7.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Grantee may elect to have
the required minimum tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.
8.    Miscellaneous.
(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.
(b)    This Agreement does not confer upon the Grantee any rights with respect
to continuation of employment by the Company or any Subsidiary.
9.    Acceleration of Vesting Upon Grantee’s Death or Disability. The vesting of
this Award shall automatically accelerate upon the death or Disability (as
defined in Section 13(c)(ii) of the Plan) of the Grantee.
MERCURY SYSTEMS, INC.
By:        
    Title: President and CEO
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:                
Grantee’s Signature


Grantee’s name and address:





